Case 2:19-cv-06566-JMA-ARL Document 19 Filed 01/04/21 Page 1 of 2 PageID #: 347




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X    For Online Publication Only
 COPPERWOOD CAPITAL LLC,
                                                                            ORDER
                                     Plaintiff,                             19-CV-6566 (JMA)(ARL)

                         -against-                                                    FILED
                                                                                      CLERK
 COVENTINA CONSTRUCTION
                                                                             1/4/2021 10:44 am
 a/k/a COVENTINA CONSTRUCTION CORP.,
                                                                                U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF NEW YORK
                                     Defendant.
                                                                                LONG ISLAND OFFICE
 ----------------------------------------------------------------------X
 AZRACK, United States District Judge:

         Before the Court is the motion of plaintiff Copperwood Capital LLC (“Plaintiff”) for

 default judgment against defendant Coventina Construction a/k/a Coventina Construction Corp.

 (“Defendant”). For the reasons stated herein, Plaintiff’s motion is GRANTED.

                                                  I. DISCUSSION

     A. Defendant Defaulted

         Defendant was properly served in the action, but has not appeared, answered, or responded

 to the instant motion for default judgment, or otherwise defended this action.

     B. Liability

         When a defendant defaults, the Court is required to accept all of the factual allegations in

 the complaint as true and draw all reasonable inferences in the plaintiff’s favor. Finkel v.

 Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

 the allegations in the complaint establish the defendant’s liability as a matter of law. Id. The Court

 finds that the allegations in the complaint are sufficient to establish Defendant’s liability.
Case 2:19-cv-06566-JMA-ARL Document 19 Filed 01/04/21 Page 2 of 2 PageID #: 348




    C. Damages

        “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

 allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

 Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

 182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

 Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

 inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

 Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

 Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court finds that the Donahue

 Affidavit and accompanying exhibits establish damages to a reasonable certainty in the amount of

 $481,975.00 in damages, $61,915.64 in interest (calculated at an annual rate of 9%, or $118.84 per

 diem, from August 2, 2019 through the date of this Order), post-judgment interest provided by 28

 U.S.C. § 1961, and $683.00 in costs.

                                        II. CONCLUSION

        The Clerk of Court is respectfully directed to enter judgment against Defendant for

 $481,975.00 in damages, $61,915.64 in interest (calculated at an annual rate of 9%, or $118.84 per

 diem, from August 2, 2019 through the date of this Order), post-judgment interest provided by 28

 U.S.C. § 1961, and $683.00 in costs. Plaintiff is also directed to serve a copy of this Order on

 Defendant and file proof of service on ECF within seven (7) days.

 SO ORDERED.

 Dated: January 4, 2021
        Central Islip, New York

                                                      /s/ (JMA)            _______
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE
                                                 2
